Citation Nr: 1740659	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-12 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating in excess of 60 percent for coronary artery disease (CAD).


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In January 2016, the Board remanded the claim for increase for CAD for additional evidentiary development.


FINDING OF FACT

CAD is not more nearly manifested by congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 60 percent for coronary artery disease are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Codes 7005, 7006 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examination reports described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

It is noted that the Veteran's claim was remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Merits of the Increased Rating Claim

The Veteran seeks an increased rating in excess of 60 percent for CAD.  VA received his claim in December 2013; he argued that his condition had worsened.  In January 2014 correspondence, the Veteran reported that he had "become more short winded" due to his heart disability.  In another January 2014 correspondence, the Veteran reported worsened "dyspnea" and use of medication (Aspirin, beta-blockers, etc.).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's CAD is currently rated as 60 percent disabling under Diagnostic Codes 7005-7006, for arteriosclerotic heart disease and myocardial infarction.  38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7006.  The schedular criteria provides a disability rating of 60 percent when there is more than one episode of acute, congestive heart failure in the past year, or; when a workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.  Id.  A maximum disability rating of 100 percent is assigned for chronic congestive heart failure, or; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is LV dysfunction with an EF of less than 30 percent.  Id.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note (2).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an increased rating in excess of 60 percent for CAD.  The evidence does not more nearly reflect the criteria for a higher evaluation.  38 C.F.R. § 4.7.

On VA examination in February 2014, the examiner estimated a METs level greater than (">") 3-5, consistent with cardiac functioning to perform activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 miles per hour).  The examiner noted that this is the lowest level of activity in which the claimant reports dyspnea.  Symptoms of angina, dizziness, or syncope were not shown or reported.  The left ventricular ejection fraction (LVEF) was 55 percent based on testing in 2009.  The examiner noted that the Veteran did not have congestive heart failure.

On VA examination in March 2016, the examiner noted that the Veteran had had a myocardial infarction and angioplasty in 2000; but he did not have congestive heart failure, cardiac arrhythmia, a heart valve condition, infectious heart condition, pericardial adhesions, cardiac hypertrophy, or cardiac dilation.  It was noted that METs testing was scheduled for April 1, 2016.

April 2016 METs testing showed that the Veteran's METs level was 1.0 at rest and 8.0 at maximum.  See C&P Exam (June 2016).  See also C&P Exam (August 2016).
On VA examination in September 2016, the examiner stated that an April 2016 exercise stress test showed 8 METs without ischemia; the test was terminated due to achieving maximum heart rate.  The examiner stated that interview-based METs test (March 2016) showed ">7-10 METs" and that "This METs level has been found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, jogging (6 mph)."  The examiner concluded that the interview-based METs test "most accurately reflect[ed] the Veteran's current cardiac function level."

All VA examiners indicated that the Veteran's heart condition did not impact his ability to work.

Here, the medical evidence does not more nearly reflect the criteria for a 100 percent rating.  38 C.F.R. § 4.7. The competent medical evidence does not show chronic congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or a LVEF of less than 30 percent.  The Board acknowledged the February 2014 findings for METs level of "> 3-5 METs."  The Board notes that the finding on that exam was not for 3 METs or less.  Moreover, this finding, in the context of the record as a whole, does not more nearly reflect the criteria for the next higher rating.  

The Board has considered the Veteran's January 2017 arguments.  First, he argued that VA violated his due process when he was not provided copies of certain records.  However, prior to considering this appeal, in August 2017, the Board provided him with the requested records.  Second, he argued that the VA examinations were inadequate because they did not comply with VA Adjudication Procedures Manual M21-1 as it pertains to heart exams-he annotated a VA heart exam worksheet to show that his medical history was incompletely obtained during his VA exams.  Generally, the VA Adjudication Procedures Manual M21-1 (M21-1) is not binding upon the Board.  38 C.F.R. § 19.5; see also 38 U.S.C.A. § 7104(c).  However, the evidentiary development procedures provided in M21-1 are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999).  In this case, the Board finds that the VA examinations and tests obtained in conjunction with the claim are adequate because the reports provide the information needed to evaluate the disability and to ensure that VA's "evaluation of the claimed disability will be a fully informed one."  Barr supra.  Review of the evidence in toto reflects the history of the disability and the March 2016 VA examination shows pertinent history and treatment.  Moreover, a remand for another examination to obtain another medical history is not necessary to decide this appeal and would serve no useful purpose.  Therefore, remand is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence. Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for an evaluation higher than 60 percent, as explained and discussed above.  While the Veteran is competent to report his observable symptoms as he experiences them through his senses, including dyspnea, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), he is not competent to provide an opinion as to how such symptoms are reflective of the severity of his heart disease disability; to do so requires medical expertise which the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer).  The Veteran's statements as to the current severity of his heart disease, while considered by the Board, have little probative value, as opposed to the objective, competent medical evidence of record.

The Board assigns greater probative value to the VA examinations' findings as they were obtained after evaluation of the Veteran by trained medical professionals.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight to be attached to medical evidence is within the province of the adjudicators).

Accordingly, the claim is denied.  The Board finds no basis to assign separate evaluations for separate periods of time based on the facts found; in other words a "staged rating" is not warranted because there is no distinct period where the service- connected disability exhibited symptoms that would warrant a different rating.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).

There is no doubt to be resolved. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An increased rating in excess of 60 percent for coronary artery disease is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


